Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
Remarks
Applicant's amendment filed on 05/28/2021 has been entered.  Claims 1-2, 4, 6, 8, 10-14 and 24-29 have been amended.  Claims 3, 5, 7, 9, and 15-23 have been cancelled.  Claims 30-38 have been added.  Claims 1-2, 4, 6, 8, 10-14 and 24-38 are still pending in this application, with claims 1 and 30 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the wearable cardiac device output to the patient a list of available training modules, the training module comprising instructions for laundering the garment, instructions for positioning the one or more electrodes with respect to the garment and the body of the patient, and/or instructions for charging the rechargeable battery, record a plurality of alerts provided to the patient indicating improper use of the wearable cardiac device by the patient, detect a device use pattern indicative of the improper use of the wearable cardiac device by the patient based at least in part on the plurality of alerts, and automatically identify a second training module that instructs the  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792   

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792